Per Curiam.
Plaintiff has a verdict of $15,000 for damages for the death of her intestate resulting as is said from injuries to him caused by the negligent operation of defendant’s motor car.
*373This verdict we are asked to set aside because it is against the weight of evidence upon the question of negligence of the defendant and the contributory negligence of decedent; because a certificate of death of decedent was erroneously admitted; because in several particulars the court erroneously instructed the jury and because the verdict is excessive.
Our examination brings us to the conclusion that the verdict is so decidedly against the weight of evidence upon the question of negligence of the defendant as to compel the setting aside of the verdict. The rule to show cause is therefore made absolute.